922 F.2d 836Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Hassan SIMMONS, Defendant-Appellant.
No. 90-5458.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1990.Decided Dec. 19, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Richard C. Erwin, Chief District Judge.  (CR-89-221-G)
J. Matthew Martin, Martin & Martin, P.A., Robert A. Hassell, Hillsborough, N.C., for appellant.
Robert H. Edmunds, Jr., United States Attorney, Richard S. Glaser, Jr., Assistant United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Hassan Simmons appeals from the district court's order denying his Fed.R.Crim.P. 29 motion.  Our review of the record and the trial transcript discloses that, giving the government the benefit of all reasonable inferences, there was sufficient direct and circumstantial evidence to sustain a jury finding that Simmons was guilty beyond a reasonable doubt.  Accordingly, we affirm.*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We grant Simmons' motion to file a reply brief out of time